Citation Nr: 0127366	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis and 
allergy disabilities.

2.  Entitlement to service connection for residuals of nose 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  This appeal originally arose from a September 1997 
rating decision of the Department of Veterans Affairs (VA), 
San Juan, Puerto Rico, regional office (RO).  

In a decision dated in July 1999, the Board, inter alia, 
denied entitlement to service connection for sinus and 
allergy disabilities and residuals of nose trauma.  
Subsequent to the July 1999 decision, it was determined that 
evidence germane to these issues was received by the RO in 
May 1999 but was not forwarded to the Board pursuant to 38 
C.F.R. § 19.37(b) for the Board's review.  For that reason, a 
concurrently issued decision has vacated the Board's July 
1999 decision with respect to the issues of entitlement to 
service connection for sinus and allergy disabilities and 
residuals of nose trauma, and the Board will now proceed to a 
de novo consideration of those issues.  

The issue of entitlement to service connection for residuals 
of nose trauma will be addressed in the REMAND section below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for sinus and allergy disabilities.

2.  The objective medical evidence does not demonstrate that 
the veteran's currently demonstrated sinusitis and/or 
allergic rhinitis, which was first shown objectively in 1999, 
either began during his period of active service or is 
related to a disease or injury incurred during that period of 
service.


CONCLUSION OF LAW

A sinus or allergy disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issue of entitlement to service connection 
for a sinus or allergy disability, the Board finds that the 
notification duties have been met and that the issue has been 
adequately developed for appellate review, and need not be 
remanded to the RO for initial review in light of the VCAA.  
The veteran was informed of the evidence needed to 
substantiate his claim to service connection for the claimed 
disability.  The duty to assist the veteran in obtaining 
evidence to substantiate his claim has been met in that the 
RO has arranged for an adequate VA examination to identify 
current pathology and provide an opinion as to any 
relationship to service.  There is no indication that 
relevant records have not been obtained.  The Board finds 
that a remand would serve no useful purpose and would only 
impose unnecessarily additional burdens on VA without benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board is aware that the RO, in its rating decision in 
September 1997, denied entitlement to service connection for 
a sinus or allergy disability on the basis that the claim was 
not well-grounded.  However, the statement of the case, dated 
in November 1998, informed the veteran of the type of 
evidence necessary to support his claim.  Thus, the veteran 
will not be prejudiced by the Board considering the claim on 
its merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

The service medical records show no complaints or findings 
related to allergies or sinus problems.  The separation 
examination in November 1970 noted normal sinus and nose 
examinations.

A November 1976 VA examination report noted no abnormal sinus 
or nose findings on examination.  A nasal septoplasty was 
performed in December 1989.  At that time, the veteran was 
noted to have no allergies.  A statement received in 1999 
from J.R.DeL.J., M.D., indicated that the veteran currently 
had a deviated septum and "nasal allergy symptoms which 
could be associated to the deviation of the septum."

A VA examination conducted in August 1999 showed complaints 
of nasal itching, stuffiness, and sneezing episodes.  The 
veteran reported a fracture of a nasal bone "around 1969-
1970."  The examiner described a mild right 5% nasal 
obstruction.  There was no tenderness, purulent discharge or 
crusting of the sinuses.  X-rays showed bilateral frontal 
sinusitis.  The examiner stated that neither allergic 
rhinitis or sinus pathology was due to the veteran's nasal 
fracture.

The medical record demonstrates diagnoses of sinusitis and 
allergic rhinitis in 1999.  The medical evidence does not 
demonstrate that the current sinusitis or allergic rhinitis 
began during service or are related to an inservice event.  
The VA examiner specifically noted that that neither allergic 
rhinitis or sinus pathology was due to the veteran's nasal 
fracture during service.

The veteran's lay statements to the effect that he believes 
his current sinusitis and/or allergic rhinitis began during 
his period of service or are a result of his inservice nasal 
fracture are not supported by objective medical evidence and 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's current sinusitis 
and/or allergic rhinitis began during his period of service 
or are a result of his inservice nasal fracture.  In view of 
the above, the Board concludes that service connection for 
those disabilities must be denied.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).


ORDER

Service connection for sinus and allergy disabilities is 
denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Implementing regulations were promulgated on August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand of the veteran's claim for service connection for 
residuals of nose trauma is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran contends that he has chronic residuals of nose 
trauma during service.  The service medical records indicate 
that in November 1969 the veteran suffered an "elevated 
right nasal bone fracture."  The septum was noted to be 
intact at that time.  X-rays showed "fracture of nose bones 
with very minimal displacement to the left."  The fracture 
was reduced under local anesthetic.  The service separation 
examination in November 1970 noted normal nose examination.  

A November 1976 VA examination report noted no abnormal nose 
findings on examination.  A nasal septoplasty was performed 
in December 1989.  At that time, the veteran was noted to 
have a deviated septum to the right.  A statement received in 
1999 from J.R.DeL.J., M.D., indicates that the veteran had a 
deviated septum toward the right side that resulted in 
obstruction of the right nasal orifice.  

On the VA examination in August 1999, the veteran reported a 
fracture of a nasal bone "around 1969-1970."  The examiner 
described a mild right 5% nasal obstruction.  The examiner 
diagnosed a deviated nasal septum to the right, and nasal 
deformity with nasal bones leaning to the right.  The 
examiner also stated that there were no residuals of 
septoplasty identified, and that he could not determine why 
septoplasty was performed.  

A February 2000 VA medical center report indicated that the 
veteran had a deviated nasal septum to the left with 
depressed nasal bone of the left side and hypertrophic 
inferior turbinates bilaterally by compensation.  
Septorhinoplasty was performed to repair the deviation.

It is thus unclear from the current state of the medical 
record whether the veteran has any residuals of the nasal 
fracture during service.  He has been variously reported to 
have a deviated septum to the right and the left, and to have 
nasal deformity leaning to the right and to the left.  It is 
now unclear whether there is any current disability remaining 
after the most recent surgery in February 2000, and if so, 
whether it is related to the inservice injury.  In light of 
this discrepancy, the Board is of the opinion that the 
veteran should be scheduled for a VA examination in order to 
ascertain whether there is any current nasal pathology, and 
if so, its relationship, if any, to the inservice injury 
noted above.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)), and the 
implementing regulations, are fully 
complied with and satisfied. 

2.  The veteran should be scheduled for a 
VA examination in order to ascertain 
whether there is any current nasal 
pathology, and if so, its relationship to 
the inservice fracture.  The report of 
the examination should include a detailed 
account of all manifestations of 
pathology found to be present, and a 
complete rationale for all opinions 
expressed.  The examiner should identify 
any deformity, including deviated septum, 
and comment on whether any pathology is 
likely, unlikely, or as likely as not 
related to the nasal fracture noted in 
1969.  All necessary studies or tests, 
including X-rays, are to be accomplished.  
The entire claims folder, including the 
service medical records and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim on the 
merits.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



